    Case 9:17-cv-00050-DLC-JCL Document 190 Filed 04/30/19 Page 1 of 5



Marc J. Randazza (pro hac vice)
RANDAZZA LEGAL GROUP, PLLC
2764 Lake Sahara Drive, Suite 109
Las Vegas, Nevada 89117
Tel: (702) 420-2001
ecf@randazza.com
Jay M. Wolman (pro hac vice)
RANDAZZA LEGAL GROUP, PLLC
100 Pearl Street, 14th Floor
Hartford, Connecticut 06103
Tel: (702) 420-2001
ecf@randazza.com
Mathew M. Stevenson, St. Bar # 6876
STEVENSON LAW OFFICE
1120 Kensington, Suite B
Missoula, MT 59801
Tel: (406) 721-7000
matstevenson@bigskylegal.com

Attorneys for Defendant
Andrew Anglin

                   UNITED STATES DISTRICT COURT
                       DISTRICT OF MONTANA
                            MISSOULA DIVISION

                                         )
TANYA GERSH,                             )      Case No. 9:17-cv-50-DLC-JCL
                                         )
            Plaintiff,                   )      MOTION FOR LEAVE OF
                                         )     COURT TO WITHDRAW AS
      vs.                                )     ATTORNEYS OF RECORD
                                         )
ANDREW ANGLIN,                           )
                                         )
            Defendant.                   )
                                         )

      COME NOW Marc J. Randazza, Jay M. Wolman, pro hac vice attorneys of
record at Randazza Legal Group (“RLG”) and Mathew M. Stevenson of Missoula,
Montana (“Stevenson”), presently counsel for Defendant Andrew Anglin, an

                                        -1-
                 Motion or Leave to Withdraw as Attorneys of Record
                               9:17-cv-50-DLC-JCL
     Case 9:17-cv-00050-DLC-JCL Document 190 Filed 04/30/19 Page 2 of 5



individual, and hereby move this Court for leave to withdraw as counsel pursuant to
District of Montana Local Rule (“LR”) 83.3 and Rule 1.16 of Professional Conduct
for Montana (“MRPC”).
      As set forth in the accompanying memorandum, filed herewith, and ex parte
affidavit, filed separately, there is good cause to allow leave to withdraw as the
attorney-client relationship has broken down between Attorneys and Defendant.
Notice to Defendant under LR 83.3(b)(2)(B)(i) was given on April 16, 2019,
fourteen days prior to this date. See Exhibit A. Mr. Anglin was advised of his
obligation immediately to retain new counsel or appear pro se if the motion to
withdraw is granted. See id. Defendant’s last known address(es) appear in the
certificate of service below. Per Order of the Court, Movants are filing under seal
those documents previously designated as Attorneys' Eyes Only under the Protective
Order.
      WHEREFORE Movants respectfully request this Honorable Court permit
counsel for Defendant to withdraw their appearances.



      Dated: April 30, 2019.           Respectfully submitted,
                                       /s/ Marc J. Randazza
                                       Marc J. Randazza (pro hac vice)
                                       RANDAZZA LEGAL GROUP, PLLC
                                       2764 Lake Sahara Drive, Suite 109
                                       Las Vegas, Nevada 89117
                                       /s/ Jay M. Wolman
                                       Jay M. Wolman (pro hac vice)
                                       RANDAZZA LEGAL GROUP, PLLC
                                       100 Pearl Street, 14th Floor
                                       Hartford, Connecticut 06103




                                         -2-
                  Motion or Leave to Withdraw as Attorneys of Record
                                9:17-cv-50-DLC-JCL
Case 9:17-cv-00050-DLC-JCL Document 190 Filed 04/30/19 Page 3 of 5



                                 /s/ Mathew M. Stevenson
                                 Mathew M. Stevenson
                                 STEVENSON LAW OFFICE
                                 1120 Kensington, Suite B
                                 Missoula, MT 59801
                                 Attorneys for Defendant,
                                 Andrew Anglin




                                   -3-
            Motion or Leave to Withdraw as Attorneys of Record
                          9:17-cv-50-DLC-JCL
     Case 9:17-cv-00050-DLC-JCL Document 190 Filed 04/30/19 Page 4 of 5




                                                      Case No. 9:17-cv-50-DLC-JCL

                        CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on April 30, 2019, a copy of the foregoing was

served via CM/ECF upon all parties as follows:
                                John Morrison
                              Robert Farris-Olsen
                MORRISON, SHERWOOD, WILSON, & DEOLA, PLLP
                       401 N. Last Chance Gulch St.
                              Helena, MT 59601
                             john@mswdlaw.com
                           rfolsen@mswdlaw.com

                                David C. Dinielli
                                  Jim Knoepp
                        SOUTHERN POVERTY LAW CENTER
                            400 Washington Avenue
                             Montgomery, AL 36104
                          david.dinielli@splcenter.org
                           jim.knoepp@splcenter.org
                       Attorneys for Plaintiff Tanya Gersh

                            Matthew T. Cochenour
                             Dale M. Schowengerdt
                             Jonathan W. Bennion
                               Hannah E. Tokerud
                         Office of the Attorney General
                         Montana Department of Justice
                             mcochenour2@mt.gov
                                 dales@mt.gov
                              jonbennion@mt.gov
                           hannah.tokerud@mt.gov




                                         -4-
                  Motion or Leave to Withdraw as Attorneys of Record
                                9:17-cv-50-DLC-JCL
     Case 9:17-cv-00050-DLC-JCL Document 190 Filed 04/30/19 Page 5 of 5



And Defendant Andrew Anglin was served by mail and electronically as follows:

      1) Via Email
         Andrew Anglin
         <andrewanglin84@gmail.com>

      2) Via Electronic Messaging Service Signal
         Andrew Anglin


      3) Andrew Anglin
         6827 N High Street, Suite 121,
         Worthington,Ohio 43085

      4) Andrew Anglin
         3827 N High Street, Suite 121,
         Worthington, Ohio 43085

      5) Andrew Anglin
         7407 Brandshire Ln. Apt. B,
         Dublin, Ohio 43017

      6) Andrew Anglin
         915 N High Street,
         Columbus, Ohio 43201



                                       /s/ Marc J. Randazza
                                       Marc J. Randazza




                                        -5-
                 Motion or Leave to Withdraw as Attorneys of Record
                               9:17-cv-50-DLC-JCL
